Case 20-12522-JTD Doc 494 Filed 11/13/20 Page1of2

IN THE UNITED STATES BANKRUTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: CHAPTER 11
MALLINCKRODT PLC. Et al Case No. 20-12522
Debtors Before the honorable
MALLINCKRODT PLC. Et al Judge JOHN T. RARSEY -.
Plaintiffs, Yeo SS
22> =
V. OF 2
STATE OF CONNECTICUT, et al., 9ée 3
Defendants Sse
m< =
Pe =
we

 

Request to protect shareholders and file objection to the request pla
regarding the elimination of the common stock with no recovery to thees

shareholders

| have read the application of the shareholder Mr. Amit Arad, and | would like to

join his opinion, in addition to claiming as follows:

1.

with legal proceedings against the many lawsuits filed against her.

2. However, under the plan, the plaintiffs receive an answer that is not at all

In the reasons for the request, the petitioner details the difficulties that
await her if the plan is not approved and the petitioner will have to continue

Gj jis

related to the write-off of the existing share capital. In fact, the only
stakeholders who will benefit from the delisting of the existing share capital
are of only one type: The Guaranteed Unsecured Notes as defined in the
petition to whom the company's debt amount is approximately $ 1.2 billion,
and who will receive the full new share capital of the company instead of about

S 825 million (since another 375 million will be issued as new secured notes).

3. More precisely the Guaranteed Unsecured Notes will not be the only ones,
since rather scandalously, the management and key employees, who are
responsible for the situation of the company, will also receive 10% of the new

share capital of the company.

4. Thus, according to the requested plan, most of the stakeholders benefit
from the plan, and especially the board members who receive (or rather give
themselves) 10% of the new share capital of the reinforced company. It should
be noted that the insider shareholders previously held only 1.7% of the
company's share capital; so that they are in fact doubling their holdings more
than 5 times as part of the bankruptcy plan! Moreover, just a few months ago,
these executives received $ 5 million in compensation from the company, in

preparation for bankruptcy proceedings.
Case 20-12522-JTD Doc 494 Filed 11/13/20 Page 2of2

5. All this is done on the back of existing shareholders from the general
public, whose voice is apparently not heard in court and they have no right to
vote on the plan.

6. But of course this is not the case because the undersigned shareholders,
on behalf of all the shareholders of the company who are the general public
from all over the world and therefore represent the public interest, hereby ask
the Honorable Judge to protect them.

7. The law permits the court to confirm a plan that has not been accepted by
all classes if the plan is fair and equitable to and does not discriminate unfairly
against the non-accepting class. But in this case it seems that the management
of the petitioner, who decided to take the company to a bankruptcy procedure
for its benefit (or shall we say for the management' own benefit), isn't acting
in good faith and does not prove that there is no better alternative that would
not harm the shareholders, thus abuses the voluntary bankruptcy process.

8. Therefore, those who will be disproportionately and unfairly harmed by
the plan are the shareholders, the vast majority of whom are held by the public
or institutions representing the public. In the said circumstances of recovery
procedure that is not accompanied by complete liquidation this is a
disproportionate and unjustifiable step towards the shareholders.

9. The Honorable Judge is therefore requested not to approve the proposed
pian as it is, and to require the petitioner to amend it, in such a way that the
public interest of protecting the shareholders from the public will also be
taken into account under the plan.

18 October 2020

 

Via Aurelia d’Este, 30

42018 San Martino in Rio (RE)

ITALY

Email: giuliano.carnevali73 @gmail.com
